Opinion by
Mr. Justice Paxson:
We are asked in this case to reverse the master and the court below, upon mere matters of fact. We certainly would not be justified in doing so unless clear error had been pointed out. This has not been done. The most that can be said is that there *453is a conflict of testimony. But we cannot say the master erred in giving more weight to some witnesses than to others. I have examined the printed testimony with some care, and I find abundant evidence to sustain his findings. No court of law would disturb the verdict of a jury in favor of the defendant upon the evidence submitted in this case.
Applications of this nature have become so frequent, owing in part to the increase of the equity practice, that it is proper to say here that where parties ask us to review the findings of fact by a master, they could materially lighten our labors if, in the printed argument, they would collect the evidence pro and con bearing upon every disputed question of fact, with a reference to the pages where it may be found in full. It often happens that the testimony of a witness covers many pages, while that bearing upon a particular fact covers but a few lines.
As an illustration, we are referred in the appellant’s argument to the evidence of Benjamin W. Morgan, pages 1 to 27 of appendix. It is a great waste of time to read over 27 pages to find what may probably be condensed into a few lines. If we had but this one case to dispose of, it would not matter; but when it is considered that we decide over 800 cases per year, it becomes more important. The presentation of a case of this kind in the manner indicated would enable us to grasp it at once.
The claim of the plaintiff in this case is certainly an extraordinary one. It would require very clear evidence at this, late day to sweep away one half of the defendant’s fortune upon a claim of partnership such as this. The probabilities are all against it, and the defendant’s statement is sustained throughout by all the documentary evidence. It would be a useless task for us to take up the testimony in detail in connection with the numerous assignments. As before observed, they all relate to questions of fact, and we cannot say the master has erred in any particular.
Decree affirmed and the appeal dismissed, at the costs of the appellant.